This is a statutory action in the nature of a bill of interpleader. Such action was authorized or introduced by section 10390 of the Code of 1923, and extends the office of such action beyond that of interpleader in equity existing prior to the statute, in that it opens the door of a court of equity to a claimant of the money or fund, as well as to the person having its possession, who has no claim thereto. Phillips v. Sipsey Coal Mining Co., 218 Ala. 296, 307,118 So. 513; Ex parte McFry, 219 Ala. 492, 122 So. 641; Anniston Lumber Mfg. Co. v. Kirkland, 220 Ala. 148, 124 So. 207.
The application for rehearing is denied.
BOULDIN, BROWN, and KNIGHT, JJ., concur. *Page 442